UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7573



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JEROME DERRICK HARRIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, District Judge.
(8:96-cr-00260-PJM)


Submitted: December 14, 2006              Decided:   December 22, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Jerome Derrick Harris, Appellant Pro Se. Deborah A. Johnston,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Jerome    Derrick     Harris   seeks      to    appeal    the   district

court’s order denying his motion for reduction of sentence under 18

U.S.C.A. § 3582 (West 2000 & Supp. 2006).                        In criminal cases, the

defendant must file the notice of appeal within ten days after the

entry       of    judgment.        Fed.    R.   App.   P.   4(b)(1)(A);       see    United

States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding

that § 3582 proceeding is criminal in nature and ten-day appeal

period applies).               With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                          Fed. R.

App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th

Cir. 1985).

                  The district court entered its order denying the motion

for reduction of sentence on August 11, 2006.                         Harris filed the

notice of appeal on August 31, 2006,* after the ten-day period

expired          but    within    the   thirty-day     excusable       neglect      period.

Because the notice of appeal was filed within the excusable neglect

period, we grant leave to proceed in forma pauperis and remand the

case to the district court for the court to determine whether

Harris has shown excusable neglect or good cause warranting an

extension          of    the     ten-day   appeal      period.        The    record,     as


        *
      In calculating the file date of his notice of appeal, we have
given Harris the benefit of Houston v. Lack, 487 U.S. 266 (1988)
and Fed. R. App. P. 4(c).

                                            - 2 -
supplemented, will then be returned to this court for further

consideration.



                                                     REMANDED




                            - 3 -